FOURTH DIVISION
                                  DILLARD, C. J.,
                               RAY, P. J. and SELF, J.

                     NOTICE: Motions for reconsideration must be
                     physically received in our clerk’s office within ten
                     days of the date of decision to be deemed timely filed.
                                 http://www.gaappeals.us/rules


                                                                      August 3, 2017




In the Court of Appeals of Georgia
 A17A0732. IN THE INTEREST OF C. W., A CHILD.                                  SE-022C

      SELF, Judge.

      This case arises from the juvenile court’s dismissal of notices of appeal from

a contempt order issued against Cynthia Lain and C. W., her minor son, in connection

with C. W.’s delinquency case. On appeal, appellants1 assert that the juvenile court

erred by dismissing their notices of appeal. They also raise four other enumerations

of error related to C. W.’s adjudication of delinquency and the juvenile court’s

contempt order. For the reasons explained below, we affirm.


      1
        Lain’s brief identifies her son as an additional appellant. While the notice of
appeal names only Lain as the appellant, parents are parties to a delinquency action
and “have the right to appeal the juvenile court’s judgment and participate in the
judicial process.” In the Interest of J. L. B., 280 Ga. App. 556, 558 (2) (634 SE2d
514) (2006).
      Following C. W.’s adjudication of delinquency, the juvenile court found Lain

and C. W. in contempt for: (1) C. W.’s failure to appear at a status review hearing and

(2) failing to comply with the terms of C. W.’s disposition order. See OCGA §§ 15-

11-31 (a) and (b) (juvenile court authorized to find adult and child in contempt). On

November 17, 2015, the mother’s counsel, Grady Roberts, filed a notice of appeal

from the contempt order, and the mother filed a notice of appeal from the same order

on behalf of her son. The notices of appeal requested that transcripts from every

hearing in the case be included in the record. On December 10, 2015, the juvenile

court clerk notified Lain and Roberts that they “will need to provide and pay for the

court transcripts you have requested. Once we receive the original transcript and a

copy we will begin the process of sending the record to the Court of Appeals. You

will need to make arrangements with a certified court reporter to provide these

transcripts.”

      On September 19, 2016, the State moved to dismiss the appeals because neither

Lain nor Roberts arranged for the filing of the transcripts requested in both notices

of appeal. The juvenile court held a hearing on the motion on October 7, 2016, in

                                          2
which Lain was represented by Roberts. While we do not have a transcript of this

hearing,2 the juvenile court made the following findings from the evidence presented:

             The Court finds upon the testimony of the Juvenile Court Clerk
      Katie Cunningham that both Ms. Lain and Mr. Roberts were sent
      correspondence outlining the process for obtaining a transcript for
      appeal. Ms. Cunningham’s letters were sent to the addresses provided
      by each of them as shown on their respective Notices of Appeal. The
      Court finds that Ms. Cunningham testified that in the 10 months since
      the notice[s] of appeal[] were filed she has not received any
      communication from a certified Court Reporter regarding the acquisition
      of a transcript. Likewise, the Clerk testified that she does not recall
      having any telephone inquiries about the status of the appeal or
      confusion on the matter. Further, the Court finds that Mr. Roberts
      proffered that his office had made telephone contact with the Court
      Clerk in the spring of 2016. However, the transcript has yet to be
      produced.

             In considering OCGA § 5-6-48, the Court finds that there has
      been an unreasonable delay of 10 months which was the direct result of
      the inaction and lack of diligence on behalf of both Grady Roberts and
      Cynthia Lain. The Court finds that the delay is inexcusable and a
      continued effort on behalf of Ms. Lain to frustrate and delay the orderly
      operation of this Court. . . . The Court further finds that the lack of
      diligence by Mr. Roberts [was] unreasonable and inexcusable.

Based upon these findings, the juvenile court granted the State’s motion to dismiss

the appeals.


      2
        The notice of appeal for the instant case states in bold type: “No [t]ranscript
to be included.”

                                          3
      1. In a one-sentence argument, Lain contends that the juvenile court erred by

dismissing her appeal for failure to pay costs because “[t]he clerk of court never

prepared a cost bill nor submitted a cost bill . . . for payment.” This argument has no

merit, because Lain incorrectly characterizes the basis for the juvenile court’s

dismissal as her failure to pay costs, rather than her delay in causing the requested

transcripts to be filed. Additionally, based upon the lack of a transcript of the October

7, 2016 hearing in this appeal, we must presume that the juvenile court’s findings

were supported and that it did not abuse its discretion in dismissing the contempt

appeals for failing to timely file the transcripts. See OCGA § 5-6-42 (party

responsible for filing transcript shall do so within 30 days after notice of appeal

filed); In the Interest of C. F., 255 Ga. App. 93, 95 (1) (564 SE2d 524) (2002); Miller

v. State, 222 Ga. App. 641, 642 (475 SE2d 690) (1996); Denson v. Sanders, 155 Ga.

App. 583, 585 (2) (271 SE2d 715) (1980).

      2. We find no merit in Lain’s claim that the juvenile court clerk was obligated

to provide the transcripts. In Miller, supra, we rejected a similar claim, finding that

even an indigent defendant is obligated to take steps to ensure that a transcript is filed

                                            4
in a timely manner. 222 Ga. App. at 642. OCGA § 5-6-42 places the burden upon the

appellant, not the lower court clerk, to cause transcripts to be prepared and filed. See,

e. g., State v. Hart, 246 Ga. 212, 213 (1) (271 SE2d 133) (1980).

      3. We cannot consider the claims raised in connection with C. W.’s

adjudication of delinquency on August 20, 2014, as a notice of appeal was not filed

within 30 days. See In the Interest of D. H., 332 Ga. App. 274, 278 (1) (c) (772 SE2d

70) (2015).

      4. Our holdings in Divisions 1 and 2 preclude us from considering the merits

of the remaining enumerations of error in this appeal as they relate to the merits of the

trial court’s contempt order.

      Judgment affirmed. Dillard, C. J., and Ray, P. J., concur.




                                           5